Citation Nr: 1625360	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  16-26 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the retroactive payment of $4,645.44 paid to the Veteran was proper.

(The issues of whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for Type II diabetes mellitus, to include as due to in-service herbicide exposure, and if so, whether service connection is warranted, and of entitlement to service connection for prostate cancer, to include as due to in-service herbicide exposure will be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Dale Graham, Agent




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967 and from July 1971 to July 1988.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 decision letter, wherein the RO informed the Veteran of the amount of payment he would receive, following the grants of service connection for various disabilities.  In a February 2015 correspondence, the Veteran filed a notice of disagreement, indicating that "Disagreement with the Retroactive Compensation payment OF 4645.44   This payment cover This period OF 03-2014 TO 11-2014 which is incorrect."  In September 2015, the RO issued a statement of the case as to the issue.  In October 2015, the Veteran filed a substantive appeal as to the matter.  As such, this matter is before the Board. 

The Board also notes that the claims file reflects that the Veteran was previously represented by the Disabled American Veterans (as reflected in an October 2015 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In January 2016, the Veteran filed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing Dale Graham as his agent.  The Board recognizes the change in representation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In April 2015, the Veteran requested a DRO review of his claim.  He also requested such a review in his October 2015 substantive appeal.  The record is unclear as to whether such a review has occurred, as such, the requested review should be provided.

Also, the RO should request that the Veteran clarify why he believes the $4,645.44 payment is incorrect.  As previously noted, the RO informed the Veteran of the amount of payment following some grants of service connection in a November 2014 letter.  The Veteran filed a February 2015 notice of disagreement, indicating that "Disagreement with the Retroactive Compensation payment OF 4645.44   This payment cover This period OF 03-2014 TO 11-2014 which is incorrect."  The record is unclear as to the basis of the Veteran's claim.

The RO should also associate a detailed explanation of how it reached the payment amount of $4,645.44 with the claims file.

Accordingly, the case is REMANDED for the following actions:

1. The RO should request that the Veteran clarify the basis of his belief that the $4,645.44 payment is incorrect.

2.  The RO should associate a detailed explanation as to how it reached the payment amount of $4,645.44 with the claims file.

3.  After the accomplishment of the above, the RO should provide a DRO review of the Veteran's claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




